            Case 1:19-cr-00813-AT Document 19 Filed 06/22/20 Page 1 of 1


                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                            DOC #: __________________
                                                                     DATE FILED: _6/22/2020____

               -against-
                                                                                     19 Cr. 813 (AT)
CHEVILLE GREY,
                                                                                        ORDER
                                Defendant.
ANALISA TORRES, District Judge:

      Sentencing in this matter is scheduled for June 29, 2020, at 9:00 a.m. ECF No. 17.
Defendant is detained at the Westchester County Jail.

        Under the terms of Section 15002(b)(2) of the Coronavirus Aid, Relief, and Economic
Security Act (“CARES Act”), Pub. L. No. 116-136 (2020), the Judicial Conference of the United
States has found that emergency conditions due to the national emergency declared by the President
of the United States with respect to COVID-19 have materially affected and will continue to
materially affect the functioning of the federal courts, and the Chief Judge of this district has entered
an order finding that “felony sentencings under Rule 32 of the Federal Rules of Criminal
Procedure . . . cannot be conducted in person without seriously jeopardizing public health and
safety,” and authorizing such proceedings to be conducted by “video teleconferencing, or telephone
conferencing if video conferencing is not reasonably available . . . with the consent of the
defendant . . . after consultation with counsel and upon a finding by the presiding judge that the
proceeding cannot be further delayed without serious harm to the interests of justice.” In re
Coronavirus/Covid-19 Pandemic, 20 Misc. 176, ECF No. 1 at 1, 3 (S.D.N.Y. Mar. 30, 2020).

        Defendant’s counsel having informed the Court that Defendant consents to sentencing being
conducted via telephone conference, the Court finds that this proceeding cannot be further delayed
without serious harm to the interests of justice because of the range of sentencing options presented
to the Court. The Court further finds that video teleconferencing is not reasonably available.

        Accordingly, pursuant to Section 15002(b)(2)(A) of the CARES Act, it is ORDERED that the
sentencing on June 29, 2020, at 9:00 a.m. shall proceed by telephone conference. The parties are
each directed to call either (888) 398-2342 or (215) 861-0674, and enter access code 5598827.
Members of the public and the press may attend the sentencing in the same manner; however, any
callers besides counsel for the Government and for Defendant must mute their phones for the entirety
of the proceeding. Recording of the proceeding is strictly prohibited.

       SO ORDERED.

Dated: June 22, 2020
       New York, New York
